2. Kazakhstan: the case of Yevgeny Zhovtis
I have received five motions for a resolution concerning Kazakhstan: the Yevgeny Zhovtis case (Rule 122).
author. - (FI) Mr President, I would like to make a final comment on the debate we have just had and say that, as Chairman of the Subcommittee on Human Rights, I recently sent a letter to the Conference of Committee Chairs, asking it to consider bringing these discussions forward, so that Parliament may be fully attended and also so that the Council can have a more prominent role here in the discussion. I hope that my fellow Members in the various groups will discuss this matter with their groups' chairmen, as Parliament's authority is continually being gnawed away at because there are so few of us here at any one time.
Now let us turn to the Zhovtis case. Kazakhstan is an important Central Asian country, and it will assume the Chairmanship of the Organisation for Security and Cooperation in Europe next year. It is therefore not a matter of indifference how crimes are judged in a country that will be at the head of the democratic aspirations of all countries over a vast area of Europe. Accordingly, we should focus attention on the case of human rights defender Yevgeny Zhovtis. He was found guilty of manslaughter in very suspicious circumstances and sentenced to four years in an open prison for running over a pedestrian in July this year.
We have to take into account the fact that the OSCE has been wondering whether the procedure to which Zhovtis was subjected was possibly in violation of the principle of a fair trial, which is guaranteed in Kazakhstan's constitution. The European Parliament also needs to keep this debate going with the Council and the Commission, so that they might raise the issue of this case and demand a fair trial.
Mr President, the European Parliament can have a powerful influence on the extent to which the countries of Central Asia endorse the principle of the rule of law by keeping a record of these individual cases, and the case of Yevgeny Zhovtis is without a doubt one of these.
author. - (LT) As the time approaches when it will chair the Organisation for Security and Cooperation in Europe, sadly Kazakhstan is distancing itself from commitments on alignment with European standards. Unjustifiably underlining its unique and special nature, the country shows no regard for the OSCE's recommendations on electoral laws and freedom of the press. Repeated violations of human rights and the direct persecution of human rights defenders increasingly raise doubts as to whether this state is suitable to head an organisation which fights for the implementation of democratic principles. We urge Astana to make concrete progress in the areas of democratisation, the protection of human rights, the rule of law and freedom of the press. Kazakh laws which are based on international law must be applied appropriately and transparently in legal proceedings against the human rights activists Yevgeny Zhovtis, Yesingepov and Dubanov. We must hope and demand that judgments are impartial and that the prisoners' involvement in the human rights movement does not influence the verdict. We urge the Council to raise the matter of these human rights defenders' cases at the next EU-Kazakhstan Human Rights Dialogue Meeting in October. We call on the European Commission to offer intensive assistance to Kazakhstan as it prepares to chair the OSCE, to ensure that this important international organisation is not compromised.
author. - Mr President, first of all I would like to express my sympathy to the family of the victims of the car accident in which Mr Yevgeny Zhovtis was involved. A human tragedy which unfortunately occurred where a man lost his life. At the same time, please allow me to express my concern in relation to the current situation of Mr Yevgeny Zhovtis.
Indisputably every person who commits a criminal offence must accept that legal sanctions will be applied undiscriminatingly and Mr Zhovtis, as an outstanding human rights lawyer, knows this better than anybody. But at the same time we want to make sure that the Kazakh authorities do not use this unfortunate situation to punish Mr Zhovtis for anything else other than the car accident in which he was involved. Mr Zhovtis must not be punished for his human rights activity and for being a very critical voice of the Kazakh Government.
Therefore, I think it is of the utmost importance that the Kazakh judicial authorities carry out immediately, and with full respect for transparency and the rule of law, a second full and fair investigation into the circumstances related to the incident and to a review of Mr Zhovtis' conviction and sentence.
author. - (DE) Mr President, Commissioner, ladies and gentlemen, I would like to start by saying that my group was somewhat surprised to see the judicial evaluation of a dramatic car accident on the agenda as an urgent resolution on human rights issues.
For the Group of the European People's Party (Christian Democrats) it is therefore important to establish that we do not in principle wish to question the judgments made by an independent court, unless we are talking about an obvious show trial that does not comply with any principles of law. We have already seen this in Iran. There must be a clear line drawn here. As far as we are concerned, an independent judicial system is the key element of any democratic order. That being the case, we must first take account of the judgment handed down.
We must also acknowledge the fact that a person has been killed in a car accident - and we should be saddened by that, indeed we are saddened by that - but also that a judicial review has been carried out. The fact that Yevgeny Zhovtis, a well-known civil rights activist, is involved in this case has brought it to the attention of the world and has prompted the response, as a result of which we are discussing this here today.
The PPE Group acknowledges Kazakhstan's efforts and progress towards democracy and the rule of law. We would like to assure Kazakhstan of our explicit support and encourage this country to continue resolutely along this path. With regard to this particular case, we urge the Kazakh authorities, in their own interests, to provide the public with as much information as possible and to present their view on these events, and to enable a fair appeal or review procedure to be carried out for Mr Zhovtis under the rule of law.
Kazakhstan is to chair the OSCE. That will be quite a challenge!
on behalf of the ECR Group. - Mr President, I have to agree with Mrs Jeggle. I am utterly astonished that, in front of the whole Parliament here in Strasbourg, we are having an urgent debate on a traffic accident in Kazakhstan, albeit an accident where somebody was tragically killed and where the driver of the car happens to a human rights activist who has been duly sentenced in a court of law to four years in prison - but even in a low-security prison, which has suddenly become, in the terms of the resolution, 'a labour camp'. I am afraid that bringing this kind of matter before this House really brings the reputation of this House into disrepute and it means that the good work that we try to do in human rights is devalued, when we start talking about traffic accidents.
Are we seriously suggesting the Kazakh Government threw a civilian under the car wheels of a human rights activist? Are we seriously suggesting that the sentence is too harsh for somebody who was convicted of manslaughter? We cannot go on traducing a country like Kazakhstan, simply because of political motivation, to try and bring down their reputation before they chair the OSCE next year. This is politically motivated, and it is a disgrace that it is on the agenda. I hope the House will throw out these resolutions and support the amendments.
(PL) Mr President, I have similar doubts to the previous speaker, Mr Stevenson. Kazakhstan is an important country. It is making a lot of effort in terms of its progress towards democracy. Of course, at the moment, it is not a model of democratic freedoms, but the civil rights situation in that country - and I know Kazakhstan a little, as I have visited it on a number of occasions - is considerably better than in most of the neighbouring countries in the region, and it fortunately does not have the sort of problems that exist in Russia, for example, and which we have just been discussing.
I share Mr Stevenson's view that the European Parliament should not use all its authority to state its position on a single, dramatic court case. It may be the case that some clarification is needed in this instance, but certainly not a European Parliament resolution. This would undermine the value of the resolution, and people will stop listening to the voice of the European Parliament if it becomes distracted by issues that do not deserve a general debate or a parliamentary resolution.
(FI) Mr President, Kazakhstan has an important role to play in Central Asia both economically and in terms of security policy, and the country's cooperation with the European Union has grown. It was pleasing to hear Kazakhstan's Foreign Minister Marat Tashin promise last year in anticipation of the Chairmanship of the Organisation for Security and Cooperation in Europe, and again in May this year, improvements to the country's human rights situation. Despite the international attention, however, there has been tighter control of the media and there are poor standards of freedom of religion. In addition, we have heard of several cases of the arbitrary arrest of human rights activists.
The sentence handed down to the human rights activist Yevgeny Zhovtis also makes one wonder, and it is in the Government of Kazakhstan's own interests to lay these doubts to rest in every respect, and that is unquestionably the case in view of its forthcoming term of office chairing the OSCE. We hope for the best and look forward to seeing these matters cleared up.
(DE) Mr President, first of all I would like to say that I am pleased to see Mrs Hautala back here. However, she has not been here for a few years and during this time we have had the Council on Thursday afternoons. The Czech and the German Presidencies were here on Thursdays. I do not think that we should move the debate, as we cannot get through everything on Wednesday, so we need to be here and we need to force the Council to be here on Thursday afternoons as well. That is the solution, not condensing the whole agenda into Wednesday.
This is actually a very difficult case. However, precisely because we cannot yet fully trust the Government of Kazakhstan in respect of the rule of law, we must insist that the case is investigated in an objective manner. In this regard, I fully support Mrs Jeggle. We have therefore signed the resolution. This matter must be investigated objectively and nothing must be covered up or glossed over.
Member of the Commission. - Mr President, the Commission has noted with concern reports of procedural violations during the trial of Kazakh human rights defender Mr Yevgeny Zhovtis, who has been convicted of manslaughter following a fatal road accident. As you are aware, the Kazakh authorities have rejected claims that the judgment against Mr Zhovtis was politically motivated.
The Commission fully supports the EU Presidency statement on this case at the OSCE Permanent Council of 10 September. Given the seriousness of the alleged flaws in the investigations and the court trial, we call on Kazakhstan, which is the incoming chair of the OSCE, to ensure that the appeal is handled with full respect for national law and international standards. The Commission will continue to follow this case closely.
The debate is closed.
The vote will take place at the end of the debates.